Citation Nr: 9913801	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-05 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for service-connected degenerative joint disease, 
lumbar spine.


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1987 to 
January 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted service 
connection for herniated lumbar disc, at L4-L5 and L5-S1, and 
assigned thereto an initial disability evaluation of 20 
percent, effective January 1997.  Subsequent rating actions 
by the RO recharacterized the appellant's condition as 
degenerative joint disease, lumbar spine.

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While the 
appellant is free to proceed in this manner, the Board 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and his state's veterans' department.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected degenerative joint 
disease, lumbar spine is currently manifested by: forward 
flexion to 70 degrees, backward extension to 15 degrees, 
right lateral bending to 29 degrees and left lateral bending 
to 28 degrees; reflex asymmetry; absent right ankle jerk; 
muscle spasms; good musculature of the back; no tenderness; 
and complaints of pain on motion and radiation of pain into 
the buttocks and right lower extremity.


CONCLUSION OF LAW

The criteria for an increased initial disability rating in 
excess of 20 percent for service-connected degenerative joint 
disease, lumbar spine, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, including 4.7, 
4.10, 4.40, 4.45, 4.71a and Diagnostic Code 5293 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC. Id.

As in Fenderson, the RO in this case identified the issue on 
appeal as entitlement to an increased disability evaluation 
for the appellant's service-connected degenerative joint 
disease, lumbar spine, rather than as a disagreement with the 
original rating award.  However, the RO's January 1998 SOC 
and December 1998 supplemental SOC provided the appellant 
with the appropriate, applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of 
an initial disability evaluation.  In addition, the rating 
action on appeal in this matter was issued within one month 
of the veteran's discharge from the service.  Consequently, 
the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned to his service-connected degenerative 
joint disease, lumbar spine.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 
II.  Factual Background

A review of the veteran's report of separation, Form DD 214, 
revealed that he served on active duty in the United States 
Army from December 1987 to January 1997.  The RO has 
retrieved the veteran's service medical records and they 
appear to be complete.  The veteran's pre-induction 
examination, dated March 1987, noted essentially normal 
findings throughout.  

A review of the veteran's service medical records revealed 
treatment for a variety of conditions, including low back 
pain.  A January 1994 treatment report noted the veteran's 
complaints of low back pain for the past month.  A diagnosis 
of muscular low back pain was given.  A treatment report, 
dated July 1994, noted the veteran's complaints of continuing 
low back pain.  The report also noted the onset of 
radiculopathy, primarily down the veteran's right lower 
extremity, beginning back in May 1994.  A computed tomography 
examination of the lumbar spine, performed in July 1994, 
listed findings of crescentic calcification at the posterior 
aspect of the vertebral body at L4-L5 and central herniated 
disc at L5-S1, leaning towards the right.  

In October 1994, the veteran underwent a discectomy at L4-5 
and L5-S1.  A follow-up treatment report, dated October 1994, 
noted that the veteran's back was still sore and stiff, but 
"overall he is feeling better."  In July 1995, the veteran 
was seen for complaints of back pain and pain in his bottom 
right foot after doing sit ups.  The treatment report noted a 
diagnosis of low back pain with radiation into right leg.  A 
computed tomography examination of the lumbar spine, 
performed in July 1995, noted findings of: (1) status post 
laminectomy changers, L5-S1; (2) recurrent herniated disc 
versus scar tissue, L5-S1; and (3) bulging disc, L4-L5.  A 
November 1995 treatment report indicated that the veteran 
"has no complaints except for occasional tingling after 
sitting for a long time.  The tingling is around the medial 
aspect of his foot.  It resolves as soon as he stands up."  
Physical examination revealed no tenderness about the heel.  

In January 1996, the veteran reported complaints of pain in 
the right lower extremity, worse with running.  Physical 
examination revealed well-healed incisions, 5/5 motor 
strength, sensory intact, and a positive straight leg raise 
test on the right.  A magnetic resonance imaging examination 
of the veteran's lumbar spine was conducted at that time.  
The report of this examination noted findings of: 
(1) central herniated disc, L4-L5, and (2) asymmetrical 
herniated disc, L5-S1.  

Subsequent inservice medical records revealed additional 
treatment for low back pain, with right radicular leg pain.  
An August 1996 treatment report noted that the veteran's 
"leg pain has diminished while the [low back pain] may be 
worsening."  Physical examination revealed mild to moderate 
pain with right lumbosacral palpation.  The report concluded 
with an assessment of failed back and myofascial pain.  A 
September 1996 treatment report noted the veteran's 
complaints of muscle spasms for the past two weeks "that has 
gotten better, not having spasms today."  He denied any 
radiation of pain.  Objective examination revealed tightness 
in the paraspinal muscles.  The report concluded with an 
assessment of thoracic/lumbar pain, with no neurological 
signs.  

In September 1996, the veteran underwent a medical board 
review.  The report of this examination noted the veteran's 
complaints of recurrent low back pain radiating to the right 
buttock and down the right leg with slight weakness in the 
right leg.  Physical examination revealed:

[A]n 8-inch scar down his lumbosacral 
spine.  His back is non tender.  Full 
range of motion except for slight loss of 
forward flexion with bending of his back.  
Positive straight leg raise at 
approximately 60 [degrees] with the right 
leg, slight loss of reflex at the right 
ankle compared to the left, and slight 
decreased strength of the right extensor 
hallucis longus and extensor digitorum 
when compared to the left side.  

The report also stated:

The patient's present condition is 
recurrent herniations of L4-L5 and L5-S1 
resulting in right sided sciatica, 
meaning pain down his right leg with any 
activities such as running or sit-ups as 
well as slight weakness in that leg when 
compared to his left leg.  Given that the 
patient has difficulty doing recurrent 
bending, difficulty doing sit-ups and 
difficulty running, his current job as an 
instructor at the Ordnance School is 
compromised.  

The veteran's discharge examination was conducted in 
September 1996.  The report of this examination noted the 
veteran's complaints of low back pain.  Physical examination 
revealed bilateral lower extremity motor strength of 5/5.  

A performance memorandum, dated in October 1996, noted that 
the veteran often had to be released early from his duties as 
an instructor due to back pain and that he was unable to 
stand up for more than 2 consecutive hours or sit for more 
than 1 hour.  The memorandum noted that the veteran is unable 
to "[l]ift or carry anything heavier than 25 lbs., including 
the required toolbox and approximately 90% of the test 
equipment." 

A treatment summary report, dated November 1995, recommended 
a medical discharge for the veteran.  The report stated, in 
part:

In synopsis, [the veteran] had a 2 level 
lumbar discectomy on 7 Oct. 94, from 
which he has recovered well.  I have been 
following him for over 1 year after the 
surgery.  He continues to have pain in 
the right buttock, tingling in the right 
foot and numbness with prolonged 
positioning such as sitting or standing.  
This indicates some degree of nerve 
damage which may or may not be permanent.

The letter also instructed the veteran to avoid occupations 
which require bending, heavy lifting (in excess of 30 pounds) 
and maintaining one position for prolonged periods of time.  

In July 1998, a VA examination of the spine was conducted.  
The report of this examination noted the veteran's complaints 
of pain, weakness, stiffness and fatigability in his back.  
The veteran indicated that these symptoms occurred in the 
early morning or were precipitated by standing too long.  He 
also noted that his symptoms are alleviated with rest.  
Physical examination revealed that the veteran "walks 
stiffly without appliance or limp."  Range of motion testing 
revealed forward flexion to 70 degrees, extension to 15 
degrees, right lateral bending to 29 degrees and left lateral 
bending to 28 degrees.  The examining physician noted that 
there was pain on motion and signs of spasm and weakness.  
Musculature of the back was good and no tenderness was noted.  
The report also noted that the veteran "[h]as reflex 
asymmetry.  He has absent knee jerks bilaterally even with 
reinforcement.  There is an active left ankle jerk, but 
absent right ankle jerk."  The report concluded with a 
diagnosis of degenerative joint disease, post discectomy with 
loss of function due to pain.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1998).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated. Id..  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1998).

The veteran's service-connected degenerative joint disease, 
lumbar spine, is currently rated as 20 percent disabling 
under Diagnostic Code 5293, relating to intervertebral disc 
syndrome.  In determining the proper evaluation for 
degenerative disc disease, consideration is given to the 
following: postoperative results of surgery, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc(s), and the frequency and severity of 
attacks.  The veteran's current disability rating of 20 
percent contemplates a moderate intervertebral disc syndrome 
with recurring attacks.  The next higher rating of 40 percent 
contemplates a severe intervertebral disc syndrome with 
recurring attacks, with intermittent relief. 38 C.F.R. Part 
4, § 4.71a-26, Diagnostic Code 5293 (1998).

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected degenerative 
joint disease, lumbar spine, is appropriately rated as 20 
percent disabling pursuant to Diagnostic Code 5293.  On his 
most recent VA examination, dated July 1998, range of motion 
testing of the veteran's spine revealed flexion to 70 
degrees, extension to 15 degrees, right lateral bending to 29 
degrees and left lateral bending to 28 degrees.  The report 
noted that he had pain on motion and absent right ankle jerk.  
The report of the veteran's medical board examination, dated 
September 1996, noted a full range of motion in the veteran's 
spine, except for slight loss of forward flexion.  That 
report also noted a positive right leg raise test and slight 
loss of reflex at right ankle.
Given the slight impairment in the range of motion of the 
veteran's spine, his complaints of pain on use, and the 
reports of radiating pain, muscle spasm and weakness, the 
Board concludes that the symptoms of his service-connected 
degenerative joint disease, lumbar spine, is most 
appropriately rated as 20 percent disabling under Diagnostic 
Code 5293.  

The evidence of record does not show objective symptoms of a 
severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief.  Accordingly, a higher rating is not 
warranted under Diagnostic Code 5293.  Although the veteran 
has alleged recurring and painful muscle spasms, the 
objective medical evidence of record does not support this 
allegation.  The report of the veteran's July 1998 VA 
examination noted that these symptoms were alleviated with 
rest.  A September 1996 treatment report noted that the 
veteran's muscle spasms for the previous two weeks had 
"gotten better, not having spasms today."  The report 
concluded with an assessment of thoracic/lumbar pain, with no 
neurological signs.

Although he has complaints of pain on motion and use, the 
veteran's most recent VA spinal examination, dated in July 
1998, noted that he walked stiffly without appliance or limp.  
The report also described the musculature of the veteran's 
back as "good."  His discharge examination report, dated 
September 1996, listed the motor strength of his lower 
extremities as 5/5.  There is also no showing of any severe 
pain or of other functional loss that is not contemplated in 
the 20 percent rating assigned for intervertebral disc 
syndrome of a moderate degree and with recurring attacks.  An 
August 1996 treatment report noted only mild to moderate pain 
with right lumbosacral palpation.

The Board has considered potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the appellant. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Diagnostic Code 5295, relating to 
lumbosacral strain, provides that a 40 percent disability 
rating is warranted for symptoms of a severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Where there is muscle spasm on extreme forward 
bending with loss of unilateral spine motion in a standing 
position, a 20 percent disability evaluation is warranted.  
The evidence of record does not show a listing of whole 
spine, positive Goldthwait's sign, marked limitation of 
forward bending, or loss of lateral motion.  Accordingly, a 
disability rating in excess of 20 percent, pursuant to 
Diagnostic Code 5295, is not warranted.

The Board has also considered rating the veteran's service-
connected degenerative joint disease, lumbar spine under 
Diagnostic Code 5292, limitation of motion of the lumbar 
spine.  A 20 percent rating contemplates moderate limitation 
of motion.  A 40 percent rating, the highest rating 
assignable under this code, contemplates severe limitation of 
motion of the lumbar spine.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5292 (1998).  As noted above, range of motion 
testing of the veteran's spine revealed flexion to 70 
degrees, extension to 20 degrees, right lateral rotation to 
29 degrees and left lateral bending to 28 degrees.  
Accordingly, even with due consideration to the veteran's 
subjective complaints of pain on motion, the evidence of 
record does not support a disability rating in excess of 20 
percent pursuant to Diagnostic Code 5292. See DeLuca, supra.  

Based upon the facts and circumstances noted above, the Board 
concludes that the veteran's service-connected degenerative 
joint disease, lumbar spine, is most appropriately rated as 
20 percent disabling.  


ORDER

An initial disability rating in excess of 20 percent for the 
veteran's service-connected degenerative joint disease, 
lumbar spine, is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

